EXHIBIT 10.1
 




 
SIXTH AMENDMENT TO THE
 
FROZEN FOOD EXPRESS INDUSTRIES, INC. 401(k) SAVINGS PLAN
 
This Amendment is adopted by FROZEN FOOD EXPRESS INDUSTRIES, INC. (the
“Company”), a Texas corporation, having its principal office in Dallas, Texas.
 
R e c i t a l s:
 
WHEREAS, the Company has previously established the Frozen Food Express
Industries, Inc. 401(k) Savings Plan, as amended and restated, effective January
1, 2001 (the “Plan”), for the benefit of those employees who qualify thereunder
and for their beneficiaries; and
 
WHEREAS, the Company desires to amend the Plan to comply with the regulations
governing new Code Section 401(a)(31)(B), as set forth in Notice 2005-5, by
amending Plan Section 11.1(f) to incorporate a good faith model amendment that
reflects the automatic rollover requirements for involuntary distributions
occurring on and after March 28, 2005;
 
NOW, THEREFORE, pursuant to Section 15.1 of the Plan, Section 11.1(f) of the
Plan is amended and restated in its entirety to read as follows, effective March
28, 2005:
 

1.  
Plan Section 11.1(f) shall be amended to include the underlined language below
so that it shall be and read as follows:

(f)Notwithstanding anything to the contrary herein contained, a Participant's
benefits will in all events be paid in a lump sum as soon as practicable
following the end of the Plan Year in which such Participant terminates
employment if the total value of his vested interest in all Accounts is less
than or equals $5,000. Unless affirmatively elected otherwise, such distribution
shall be made in cash and in whole shares of Company Stock for all ESOP Accounts
and any other account balances invested in the Company Stock Funds. Effective
for payments to terminated Participants occurring on or after March 28, 2005, in
the event of an involuntary distribution greater than $1,000 in accordance with
this Section 11.1(f), if the Participant does not elect to have such
distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Section 11.1, then the Committee will pay the distribution in a
direct rollover to an individual retirement plan designated by the Committee.
 
IN WITNESS WHEREOF, FROZEN FOOD EXPRESS INDUSTRIES, INC. has caused this Sixth
Amendment to be executed and effective as of March 28, 2005, by the undersigned
duly appointed and authorized officer.
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By: /s/ Stoney M. Stubbs, Jr.
Name: STONEY M. STUBBS, JR.
Title:  Chairman of the Board